Case 2:20-cv-02584 Document1 Filed 06/01/20 Page 1of15
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SHE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

JS 44 (Rev. 02/19)

 

1. (a) PLAINTIFFS

Emmanuel Asante

(b) County of Residence of First Listed Plaintiff

Delaware

(EXCEPT IN U.S. PLAINTIFF CASES)

J (c) Attorneys (Firm Name, Address, and Telephone Number)
0

n J. Stanzione, Esq. Lamb McErlane PC
24 E. Market St., P.O. Box 565
West Chester, PA 19381-0565

(610) 430-8000

GEO Group, Inc.

NOTE:

 

DEFENDANTS

Community Education Centers, Inc.; and

County of Residence of First Listed Defendant

Attorneys (/f Known)

Delaware

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

Il. BASIS OF JURISDICTION (eiace an “x” in One Box Only)

i US. Government $3 Federal Question

Plaintiff

1 2 US. Government
Defendant

O04 Diversity

(U.S. Government Not a Party)

(indicate Citizenship of Parties in Item Il)

 

IV. NATURE OF SUIT (Place an “X” in One Box Only)

Citizen of This State

Citizen of Another State

Citizen or Subject of a
Foreign Country

Click here for: Nature o

 

Til. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only)

and One Box for Defendant)

PTF DEF PTF DEF
mK 1 © 1. Incorporated or Principal Place a4 M4
of Business In This State
2 © 2 Incorporated and Principal Place os a5
of Business In Another State
3 O 3. Foreign Nation O6 6

f Suit Code Descriptions.

 

 

 

I CONTRACT TORTS FORFEITURE/PENALTY. BANKRUPTCY OTHER STATUTES ]
© 110 Insurance PERSONAL INJURY PERSONAL INJURY — [( 625 Drug Related Seizure C1 422 Appeal 28 USC 158 CJ 375 False Claims Act
0 120 Marine © 310 Airplane 0 365 Personal Injury - of Property 21 USC 881 | (7 423 Withdrawal 0 376 Qui Tam (31 USC
C7 130 Miller Act CJ 315 Airplane Product Product Liability 0 690 Other 28 USC 157 3729(a))
C) 140 Negotiable Instrument Liability C1 367 Health Care/ CJ 400 State Reapportionment
© 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS O 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 0 820 Copyrights © 430 Banks and Banking
O 151 Medicare Act ©) 330 Federal Employers’ Product Liability 0 830 Patent O 450 Commerce
O 152 Recovery of Defaulted Liability ( 368 Asbestos Personal 1 835 Patent - Abbreviated 0 460 Deportation

O 340 Marine

O 345 Marine Product
Liability

( 350 Motor Vehicle

(0 355 Motor Vehicle
Product Liability

£) 360 Other Personal
Injury

0 362 Personal Injury -
Medical Malpractice

Student Loans
(Excludes Veterans)
153 Recovery of Overpayment
of Veteran’s Benefits
160 Stockholders’ Suits
190 Other Contract
195 Contract Product Liability
196 Franchise

Oo

OOOa0

Injury Product
Liability
PERSONAL PROPERTY

370 Other Fraud

371 Truth in Lending

380 Other Personal
Property Damage

385 Property Damage
Product Liability

a
a
Oo
Qq

New Drug Application
C1 840 Trademark

© 470 Racketeer Influenced and
Corrupt Organizations

 

© 480 Consumer Credit

 

 

| REAL PROPERTY CIVIL RIGHTS

PRISONER PETITIONS

 

210 Land Condemnation
220 Foreclosure

1 230 Rent Lease & Ejectinent
€) 240 Torts to Land

O 440 Other Civil Rights
O 441 Voting

MK 442 Employment

© 443 Housing/

C1 245 Tort Product Liability Accommodations
© 290 All Other Real Property 445 Amer. w/Disabilities -
Employment
O 446 Amer. w/Disabilities -
Other

(7 448 Education

 

 

Habeas Corpus:

463 Alien Detainee

510 Motions to Vacate
Sentence

530 General

535 Death Penalty

Other:

540 Mandamus & Other

550 Civil Rights

555 Prison Condition

560 Civil Detainee -
Conditions of
Confinement

O0O00Q0 00 O00

LABOR. SOCIAL SECURITY
710 Fair Labor Standards CO 861 HIA (1395ff)
Act 1 862 Black Lung (923)
O 720 Labor/Management O 863 DIWC/DIWW (405(g))
Relations OC 864 SSID Title XVI

0 740 Railway Labor Act

( 751 Family and Medical
Leave Act

© 790 Other Labor Litigation

© 791 Employee Retirement
Income Security Act

CF 865 RSI (405(g))

0) 485 Telephone Consumer
Protection Act

(J 490 Cable/Sat TV

CF 850 Securities/Commodities/
Exchange

C) 890 Other Statutory Actions

© 891 Agricultural Acts

 

FEDERAL TAX SUITS

© 893 Environmental Matters

 

 

IMMIGRATION

 

 

©) 462 Naturalization Application

465 Other Immigration
Actions

 

C) 870 Taxes (US. Plaintiff
or Defendant)

© 871 IRS—Third Party
26 USC 7609

0 895 Freedom of Information
Act

O 896 Arbitration

O 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

O 950 Constitutionality of
State Statutes

 

 

V. ORIGIN (Place an “X” in One Box Only)

Ai O 3  Remanded from

Appellate Court

12 Removed from 4

State Court

Original
Proceeding

Reinstated or © S Transferred from © 6 Multidistrict C1 8 Multidistrict
Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

42 U.S.C. §2000e

Brief description ofcause;
Race, Color and Ethnic Discrimination

VI. CAUSE OF ACTION

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

 

 

 

 

 

RECEIPT #

VU. REQUESTED IN {1 CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv,P. JURY DEMAND: O Yes (No
VHT. RELATED CASE(S)
IF ANY (See instructions): JUDGE , DOCKET NUMBER
e i z
DATE We A a. RECORD
FOR OFFICE USE ONLY \/ Cc)
AMOUNT mony JUDGE MAG. JUDGE
Case 2:20-cv-02584 Document1 Filed 06/01/20 Page 2 of 15

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM
Emmanuel Asante CIVIL ACTION

Vv.

Community Education Centers, Inc.; and : NO.
GEO Group, Inc,

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. ( )

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

 

management cases.) =)
(f) Standard Management — Cases that do not fall into any one of the other tracks. (X)
June 1, 2020 LLA Plaintiff Emmanuel Asante
Date (/ pdb Attorney for
(610) 430-8000 (6109 692-0877 jstanzione@lambmcerlane.com
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02
Case 2:20-cv-02584 Document1 Filed 06/01/20 Page 3 of 15
UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA
DESIGNATION FORM

(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff 1125 Duncan Avenue, Yeadon, PA 19050

 

Address of Defendant: 500 Cheyney Road, Thornton, PA 19342

 

500 Cheyney Road, Thornton, PA 19342

Place of Accident, Incident or Transaction:

 

 

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated:

 

 

Civil cases are deemed related when Yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [ | No [|
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [| No [|
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [| No [|
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [| No [|
case filed by the same individual?

I certify that, to my knowledge, the within case [1 is / (7 is not related to any case now pending or within one year previously terminated action in

this court except as noted above. LEA
pare. 96/01/2020 f #4-

  

41175

 

 

19 Se Plaintiff Attorney 1D. # (if applicable)

\ | Aor y-at-Law

 

q T

 

CIVIL: (Place a ¥ in one category only)

 

A, Federal Question Cases: B. Diversity Jurisdiction Cases:
Cc] 1 Indemnity Contract, Marine Contract, and All Other Contracts [C] 1. Insurance Contract and Other Contracts
LJ] 2. FELA [.] 2. Airplane Personal Injury
[] 3. Jones Act-Personal Injury [] 3. Assault, Defamation
[] 4. Antitrust L] 4. Marine Personal Injury
[] 5. Patent [.] 5. Motor Vehicle Personal Injury
[.}] 6. Labor-Management Relations [] 6. Other Personal Injury (Please specify):
7. Civil Rights [] 7. Products Liability
[] 8. Habeas Corpus [] 8. Products Liability - Asbestos
[] 9. Securities Act(s) Cases [] 9. All other Diversity Cases
[.] 10. Social Security Review Cases (Please specify):
[] 11. All other Federal Question Cases
(Please specify):

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

, _Yohn J. Stanzione, Esquire

, counsel of record or pro se plaintiff, do hereby certify:

 

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

[| Relief other than monetary damages is sought.

 

 

pare, 06/01/2020 LppAn 41175
Epon Plaintiff Attorney 1D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has V compliance with F.R.C.P. 38.

 

Civ. 609 (5/2018)

 
Case 2:20-cv-02584 Document1 Filed 06/01/20 Page 4 of 15

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

Emmanuel Asante

V. : Civil Action
Community Education Centers, Inc. and —- No:
GEO Group, Inc.

DISCLOSURE STATEMENT FORM

Please check one box:

CI The nongovernmental corporate party,
_ in the above listed civil action does not have any parent corporation and
publicly held corporation that owns 10% or more of its stock.

 

C_] The nongovernmental corporate party,

_ in the above listed civil action has the following parent corporation(s) and
publicly held corporation(s) that owns 10% or more of its stock:

 

 

 

 

 

  

June 1, 2020 Le Nate
Date \/ \| “Signature
! Plaintt

Counsel for:

 

Federal Rule of Civil Procedure 7.1 Disclosure Statement
(a) | WHo Must FILE; CONTENTS. A nongovernmental corporate party must file
two copies of a disclosure statement that:

(1) identifies any parent corporation and any publicly held corporation
owning10% or more of its stock; or

(2) states that there is no such corporation.

(6) Time To FILE; SUPPLEMENTAL FILING. A party must:
(1) _ file the disclosure statement with its first anpearance, pleading,
petition, motion, response, or other request addressed to the court;
and

(2) promptly file a supplemental statement if any required information
changes.
Case 2:20-cv-02584 Document1 Filed 06/01/20 Page 5 of 15

IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT

OF PENNSYLVANIA
EMMANUEL ASANTE :
1125 Duncan Avenue : Civil Action - Law
Yeadon, PA 19050 :
Complainant
Vv. : No::

COMMUNITY EDUCATION CENTERS, INC.
500 Cheyney Road
Thornton. PA 19342
and
GEO GROUP, INC.
500 Cheyney Road
Thornton. PA 19342
Respondents
COMPLAINT

AND NOW, COMES the Plaintiff, Emmanuel Asante, by and through his counsel,
John J. Stanzione, Esq. of LAMB McERLANE PC and files this Complaint in the above-
referenced action alleging the following:

PARTIES

1. The Plaintiff, Emmanuel Asante, is a non-Caucasian, non-white adult
individual residing at 1125 Duncan Avenue, Yeadon, Delaware County, Pennsylvania
19050.

2. The Defendant, Community Education Centers, Inc. (herein “CEC”), is an

out-of-state corporation doing business within the Commonwealth of Pennsylvania.

l
Case 2:20-cv-02584 Document1 Filed 06/01/20 Page 6 of 15

3. At all relevant times herein, CEC has managed and operated the George W.
Hill Correctional Facility at 500 Cheyney Road, Thornton, Delaware County, Pennsylvania
19342.

4, The Defendant, GEO Group, Inc. (herein “GEO Group”), is an out-of-state
corporation doing business within the Commonwealth of Pennsylvania.

5. As of April, 2017, the GEO Group acquired CEC and thus became the
parent corporation of CEC. As the parent corporation, GEO Group has managed and
operated the George W. Hill Correctional Facility at 500 Cheyney Road, Thornton,
Delaware County, Pennsylvania 19342.

JURISDICTION AND VENUE

6. This Complaint alleges discrimination in employment on account of race,
color and ethnicity and retaliation in violation of the laws and statutes of the United States,
specifically Title VII of the Civil Rights Act of 1964 (42 U.S.C. §2000e et. seq.) as
amended by the Civil Rights Act of 1991, Pub.L.No. 102-166. This Complaint also raises
pendent state law claims under the Pennsylvania Human Relations Act, 43 P.S. § 951 et.
seq. and related state laws. This Court has original subject matter jurisdiction of this case
under the aforementioned federal statutes as well as 28 U.S.C. §§ 1331 and 1343. This
Court also has supplemental jurisdiction of the state law claims raised by Plaintiff.

7. Venue is proper in the Eastern District of Pennsylvania by virtue of Title 28
U.S.C §§ 1391 (b) and (c) because Plaintiff lives within the boundaries of the Eastern

District of Pennsylvania, the incidents in question occurred within the Eastern District of
Case 2:20-cv-02584 Document1 Filed 06/01/20 Page 7 of 15

Pennsylvania, and Defendants have a principal place of business within the Eastern District
of Pennsylvania.

8. All conditions precedent to the filing of this Complaint have occurred or have
been complied with, to wit, a charge of employment discrimination was filed with the
Equal Employment Opportunity Commission (EEOC) at Docket Number 530-2017-03702
and all administrative proceedings before the EEOC have been concluded without
resolution. On March 13, 2020, the EEOC issued a Notice of Right To Sue to the Plaintiff
indicating the termination of the charge filed with the EEOC. (A copy of the Notice of
Right to Sue issued by the EEOC is attached hereto as Exhibit A).

FACTUAL BACKGROUND

9. At all times relevant hereto, the Defendant employed 15 or more employees.

10. Plaintiff was hired by Wackenhut Corrections Corporation in 1998 to work
at the George W. Hill Correctional Facility in Thornton, Pennsylvania.

11. In 2009, the Defendant CEC assumed operation, control and management of
the George W. Hill Correctional Facility and Plaintiff became an employee of Defendant
CEC.

12. Prior to filing his charge with the EEOC, Plaintiff had been employed by
Defendant CEC as a Records Supervisor at the George W. Hill Correctional Facility.

13. Plaintiff is currently employed by the Defendants as a Records Clerk at the
George W. Hill Correctional Facility.

14. Since 2009 and up to January of 2017, Plaintiff has applied for various

positions with the Defendant CEC that would have been a promotion for the Plaintiff.
3
Case 2:20-cv-02584 Document1 Filed 06/01/20 Page 8 of 15

15. In or about January 2017, the position of Human Resources Manager with
the Defendant CEC at the George W. Hill Correctional Facility in Thornton, Pennsylvania
became open and available.

16. Inor about January 2017, the Defendant CEC posted the position of Human
Resources Manager at the George W. Hill Correctional Facility as open and available and
invited individuals to submit applications for such position.

17. On or about January 9, 2017, Plaintiff applied for the position of Human
Resources Manager with the Defendant CEC at the George W. Hill Correctional Facility.

18. At the time Plaintiff applied for the position of Human Resources Manager
at the George W. Hill Correctional Facility, Plaintiff was employed as a Records
Supervisor with the Defendant CEC and was paid by the hour for his services.

19. At the time Plaintiff applied for the position of Human Resources Manager
at the George W. Hill Correctional Facility, Plaintiff met all the qualifications that were
listed and posted for said position.

20. At the time Plaintiff applied for the position of Human Resources Manager
at the George W. Hill Correctional Facility Plaintiff was earning approximately $40,000
per year as an employee of the Defendant CEC.

21. It is believed and therefore averred, that the position of Human Resources
Manager at the George W. Hill Correctional Facility paid a salary of approximately
$85,000 per year.

22. Prior to applying for the position of Human Resources Manager at the
Case 2:20-cv-02584 Document1 Filed 06/01/20 Page 9 of 15

Plaintiff.

30. Plaintiff believes, and therefore avers, that at the time of Ms. Riddle’s hiring
to the Human Resources Manager position Lisa Riddle had less working experience with
the Defendant CEC than Plaintiff.

31. Plaintiff avers that at the time of Ms. Riddle’s hiring to the Human Resources
Manager position Lisa Riddle had less seniority with the Defendant CEC than the Plaintiff.

32. Plaintiff avers that at the time of Ms. Riddle’s hiring to the Human Resources
Manager position Lisa Riddle had less seniority at the George W. Hill Correctional Facility
than the Plaintiff.

33, Plaintiff believes, and therefore avers, that at the time of Ms. Riddle’s hiring
to the Human Resources Manager position Lisa Riddle had less of the posted and listed
qualifications for the position of Human Resources Manager for the George W. Hill
Correctional Facility than did the Plaintiff.

34. On August 18, 2017, Plaintiff filed a formal Charge of Discrimination with
the Equal Employment Opportunity Commission (EEOC) and Pennsylvania Human
Relations Commission (PHRC) alleging discrimination and retaliation in regards to
Defendant CEC’s failure to hire the Plaintiff for the position of Human Resources Manager
for the George W. Hill Correctional Facility.

35. On February 6, 2018, the Defendant CEC filed a Position Statement in
response to Plaintiff's formal Charge of Discrimination.

36. Within that Position Statement, Defendant CEC admitted that Defendant
Case 2:20-cv-02584 Document1 Filed 06/01/20 Page 10 of 15

CEC was Plaintiffs employer at the time that Plaintiff applied for, and was denied the
position of, Human Resources Manager.

37. Within that Position Statement, Defendant CEC admitted that Defendant
GEO Group acquired Defendant CEC in 2017 and took over the operations of the George
W. Hill Correctional Facility at that time.

38. After filing the formal Charge of Discrimination with the EEOC, Plaintiff's
title with the Defendants was downgraded from Records Supervisor to Records Clerk.

39. Plaintiff believes, and therefore avers, that Plaintiffs title with the
Defendants was downgraded by the Defendants in retaliation for Plaintiff's filing of the
complaint with the EEOC.

40. The Defendants continue to refuse to hire Plaintiff to the position of Human
Resources Manager for the George W. Hill Correctional Facility.

41. Asaresult of Defendants’ conduct as outlined above, Plaintiff has suffered
and will continue to suffer damages and harm including loss of wages and other
employment benefits.

42.  Asaresult of Defendants’ conduct as outlined above, Plaintiff has suffered
and will continue to suffer damages and harm including embarrassment, inconvenience,
mental anguish, anxiety, humiliation and other damages for which Plaintiff is entitled to
compensation.

43. Plaintiff has previously filed a formal written complaint with the EEOC

alleging discrimination and retaliation by the Defendants similar to the allegations set forth
Case 2:20-cv-02584 Document1 Filed 06/01/20 Page 11 of 15

within this Complaint. Such complaint filed with the EEOC was dual filed with the
Pennsylvania Human Relations Commission (PHRC).
44, Plaintiff has received a Notice of Right to Sue from the EEOC advising the
Plaintiff that Plaintiff has the right to bring a lawsuit related to this matter.
COUNT I
PLAINTIFF V. DEFENDANTS
VIOLATION OF THE TITLE VII OF THE CIVIL RIGHTS ACT OF 1964
AS AMENDED

45. Plaintiff incorporates each and every paragraph above as though the same
were set forth fully herein.

46. Defendants’ actions outlined above constitute discrimination against the
Plaintiff because of his race, color and ethnicity in violation of Title VII of the Civil Rights
Act of 1964 as amended.

47. Defendants’ actions indicated above constitute retaliation against the
Plaintiff because of Plaintiff's reports of, and attempts to remedy, the discriminatory
conduct of Defendants. Defendants’ retaliatory conduct against the Plaintiffis in violation
of Title VII of the Civil Rights Act of 1964 as amended.

48. Asa result of the discriminatory conduct of the Defendants, Plaintiff has
suffered a loss of wages, compensation and other employee benefits and may continue to
suffer such loss of wages, compensation and employee benefits in the future.

49. Asa result of the discriminatory conduct of the Defendants, Plaintiff has

suffered embarrassment, inconvenience, mental anguish, anxiety, humiliation and other
Case 2:20-cv-02584 Document1 Filed 06/01/20 Page 12 of 15

damages for which Plaintiff is entitled to compensation and may continue to suffer such
damages in the future.

50. Plaintiff alleges that Defendants’ conduct was intentional and was done with
malice or reckless indifference to the federally protected rights of the Plaintiff entitling
Plaintiff to punitive damages.

WHEREFORE, Plaintiff requests judgment in favor of the Plaintiff and against the
Defendants and further requests that the Court enter an award granting Plaintiff back pay,
front pay, hiring to the position of Human Resources Manager or similar position,
continuation of all job benefits, compensatory damages and other compensation allowed
by law. Plaintiff also requests that Defendants be ordered to pay punitive damages to the
Plaintiff. Plaintiff also requests reimbursement of attorney’s fees, costs and expenses of
this litigation and such further relief as the Court deems necessary and appropriate.

COUNT II
PLAINTIFF V. DEFENDANTS
VIOLATION OF PENNSYLVANIA HUMAN RELATIONS ACT

51. Plaintiff incorporates each and every paragraph above as though the same
were set forth fully herein.

52. Defendants’ actions outlined above constitute discrimination against the
Plaintiff because of his race, color and ethnicity in violation of the Pennsylvania Human
Relations Act, 43 P.S, §951 et. seq. (PHRA).

53. Defendants’ actions indicated above constitute retaliation against the

Plaintiff because of his report of, and attempts to remedy, the discriminatory conduct of
Case 2:20-cv-02584 Document1 Filed 06/01/20 Page 13 of 15

EXHIBIT A
Case 2:20-cv-02584 Document1 Filed 06/01/20 Page 14 of 15

EEOC Form 161-B (14/16) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

NOTICE OF RIGHT TO SUE (/SSUED ON REQUEST)

 

To: Emmanuel Asante From: Philadelphia District Office
30 North 3rd Street 801 Market Street
Darby, PA 19023 Suite 1300

Philadelphia, PA 19107

[| On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))

 

EEOC Charge No. EEOC Representative Telephone No.
Legal Unit,
530-2017-03702 Legal Technician (267) 589-9700

 

(See also the additional information enclosed with this form.)
NOTICE TO THE PERSON AGGRIEVED:

Title Vil of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. It has
been issued at your request. Your lawsuit under Title Vil, the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS
of your receipt of this notice: or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
state law may be different.)

More than 180 days have passed since the filing of this charge.

[| Less than 180 days have passed since the filing of this charge, but I have determined that it is unlikely that the EEOC will
be able to complete its administrative processing within 180 days from the filing of this charge.

The EEOC is terminating its processing of this charge.
[| The EEOC will cantinue to process this charge.

Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:

[| The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.

| The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 years (3 years) before you file suit may not be collectible.

if you file suit, based on this charge, please send a copy of your court complaint to this office.
On behalf of the Commission

 

3/13/2020

Enclosures(s) Jamie R. Williamson, (Date Mailed)
District Director

ce. Elior Shiloh, Esq. Gary Martoccio, Esq.
LEWIS BRISBOIS BISGAARD & SMITH LLP SPIELBERGER LAW GROUP
77 Water Street, Suite 2100 202 S Hoover Blvd

New York, NY 10005 Tampa, FL 33609
Case 2:20-cv-02584 Document1 Filed 06/01/20 Page 15 of 15

Enclosure with EEOC
Form 161-B (41/16)

INFORMATION RELATED TO FILING SUIT
UNDER THE LAWS ENFORCED BY THE EEOC

(This information relates to filing suit in Federal or State court under Federal law.
If you also plan to sue claiming violations of State law, please be aware that time limits and other
provisions of State law may be shorter or more limited than those described below.)

Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
the Genetic Information Nondiscrimination Act (GINA), or the Age
Discrimination in Employment Act (ADEA):

PRIVATE SUIT RIGHTS

in order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as
indicated where the Notice is signed) or the date of the postmark, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a “complaint” that contains a short
statement of the facts of your case which shows that you are entitled to relief, Courts often require that a copy of
your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
or make legal strategy decisions for you.

 

PRIVATE SUIT RIGHTS -- Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 — not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title Vil, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title Vil, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION -- Title Vil, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE -- All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
